Citation Nr: 0712818	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-05 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
bilateral ankle disability.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right knee disability.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to January 
1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  With respect to the issue 
regarding a left knee disability, although the RO initially 
characterized it as a claim to reopen a previously denied 
claim, the record fails to show that the RO ever previously 
denied service connection for a left knee disability.  In a 
January 2004 statement of the case, the RO properly 
characterized the issue as one of service connection.

In January 2005, the veteran testified at a personal hearing 
at the RO.

The issues of whether new and material evidence has been 
received to reopen the claims of entitlement to service 
connection for a bilateral ankle disability and a right knee 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The veteran's left knee disability did not originate in 
service and it is not related to any incident of service.




CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a February 2003 letter, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  The claim was last 
readjudicated in February 2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post service medical 
records and examination reports.  The veteran has not 
indicated any outstanding records pertinent to his claim.  
Thus, the Board finds that all relevant available evidence 
necessary for an equitable disposition of the appeal has been 
obtained.

The Board notes that the veteran has not been afforded a VA 
examination to determine whether his left knee disability is 
related to service.  However, as the record will show, there 
is no evidence of a left knee disability in service or until 
several years after separation from service, there is no 
definitive medical evidence of a current disability, and 
there is no competent evidence suggesting a link between any 
left knee disability and service.  Under these circumstances, 
there is no duty to provide a medical examination or obtain a 
medical opinion.  38 C.F.R. § 3.159(c); Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. 
App. 512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Thus, any such error 
is harmless and does not prohibit consideration of these 
matters on the merits.  See Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, records from the Social Security 
Administration, VA medical records and examination reports, 
and hearing testimony.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Initially, the Board finds that a left knee disability did 
not have its onset during service.  In this regard, his 
service medical records show no complaint, treatment, or 
diagnosis regarding a left knee disability.  Moreover, on his 
original December 1988 claim for VA benefits, filed while he 
was still in service, although he alleged a right knee 
disability, he did not allege a left knee disability.

The Board also finds that the veteran's left knee complaints 
did not arise until several years after separation from 
service.  In this regard, an August 1991 VA treatment note 
contains the first complaint of record of pain in the left 
knee.  The treatment note reflects that the veteran reported 
being involved in a motor vehicle accident and his knees had 
now become painful.  The Board notes that the veteran was in 
an accident in service in July 1987; however, the veteran had 
no complaints referable to the left knee the day after the 
accident or at any point during service, despite repeated 
visits for neck pain stemming from the accident.  The Board 
observes that his complaints of knee pain in August 1991 are 
over two and a half years after separation from service and 
over four years after the accident.  

Furthermore, the record fails to show the veteran currently 
has a left knee disability.  Although the medical evidence 
reflects occasional complaints of left knee pain since August 
1991, they do not provide a diagnosis.  In this regard, the 
Board notes a November 1997 VA examination report, which 
reflects the veteran's report of having had left knee pain 
throughout the military but that the knee had improved and 
was not too much of a problem at that point.  Physical 
examination of the left knee was normal, as was an x-ray at 
that time.  No diagnosis was provided for the left knee, 
although one was suggested for the right knee.  Pain alone 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute disability for 
which service connection may be granted.  Sanchez- Benitez v. 
West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, 
and vacated and remanded in part, Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Moreover, the most recent VA treatment notes from February 
2003 through November 2004 do not include a left knee 
disability in the problem list.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110; 1131.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

In summary, the evidence fails to show the veteran suffered 
an injury to the left knee in service, to include the 1987 
motor vehicle accident, nor is there any competent and 
credible medical evidence linking any extant left knee 
disability to active service.  Thus, there is no basis upon 
which to establish service connection.  

The Board acknowledges the veteran's contentions that he has 
a left knee disability that is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).   


ORDER

Service connection for a left knee disability is denied.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's new and material 
evidence claims.

Initially, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002)).  During the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA requires, in the context of 
a claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Court further held that the failure to provide notice of 
what constitutes material evidence would generally be the 
type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  Without such notice, a 
claimant effectively would be deprived of an opportunity to 
participate in the adjudication process because he would not 
know what evidence was needed to reopen his claim.  Id.  
Thus, the RO should send the veteran and his representative a 
corrective VCAA letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and includes a description of the evidence needed 
to substantiate the claims for service connection for a 
bilateral ankle disability and a right knee disability based 
on new and material evidence by informing him of the elements 
required to establish service connection that were found 
insufficient in the prior denial.  

Also during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman, 19 
Vet. App. 473, which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran has not been provided with 
notice of the type of information or evidence needed to 
establish a disability rating or an effective date for the 
disabilities on appeal.  Thus, corrective notice can be 
provided on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to whether new and material 
evidence has been submitted sufficient to 
reopen the veteran's previously denied 
claims.  The notice should also address 
what evidence would be necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denials, as outline by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In addition, the letter should 
advise that a disability rating and 
effective date will be assigned if service 
connection is granted, as well as the 
information and evidence necessary to 
substantiate such, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Obtain any relevant records adequately 
identified by the veteran, including any 
ongoing medical records pertinent to the 
disabilities on appeal, including VA 
treatment records dating since November 
2004.

3.  Readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


